—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered July 21, 1998, convicting him of attempted assault in the first degree, attempted assault in the second degree, burglary in the second degree, criminal possession of a weapon in the second degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant did not request a jury charge on the defense of intoxication during his trial, and therefore the issue of whether the charge should have been given is not preserved for appellate review (see, CPL 470.05 [2]; People v Quinones, 251 AD2d 517; People v Johnson, 238 AD2d 522, 523; People v Powell, 181 AD2d 923). In any event, viewing the intoxication evidence in the light most favorable to the defendant (see, People v Quinones, supra; People v Cortez, 184 AD2d 571), there was insufficient evidence regarding the effect of the liquor the defendant had consumed hours before the crime to *292warrant a charge on intoxication (see, People v Quinones, supra; People v Johnson, supra; People v Powell, supra).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Ritter, J. P., Santucci, Thompson and McGinity, JJ., concur.